Exhibit 10.1

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is made
as of July 30, 2012 (the “Amendment Date”), among indiePub Entertainment, Inc.,
a Delaware corporation (formerly known as Zoo Entertainment, Inc.) (“indiePub
Entertainment”), Zoo Games, Inc., a Delaware corporation (“Zoo Games”), Zoo
Publishing, Inc., a New Jersey corporation (“Zoo Publishing”), and indiePub,
Inc., a Delaware corporation (“indiePub,” and, together with indiePub
Entertainment, Zoo Games and Zoo Publishing, the “Borrowers”), and MMB Holdings
LLC, a Delaware limited liability company (the “Lender”).

 

Recitals

 

Whereas, the Borrowers have borrowed from Lender and Lender has lent to Borrower
the original principal sum of Four Million Three Hundred Eighty One Thousand One
Hundred and Ten Dollars ($4,381,110) (plus capitalized interest as provided
herein) pursuant to that certain Loan and Security Agreement, dated as of March
9, 2012 (as amended, restated, modified or supplemented from time to time,
including by this Amendment, the “Loan Agreement”), and evidenced by that
certain Secured Promissory Note, made as of March 9, 2012 by the Borrowers in
favor of Lender (the “Initial Promissory Note”);

 

Whereas, the Borrowers desire to borrow from Lender additional sums up to an
aggregate amount not to exceed One Million Six Hundred Thousand Dollars
($1,600,000) for the purposes permitted under the Loan Agreement;

 

Whereas, Lender is willing to make such additional loans up to an aggregate
amount not to exceed One Million Six Hundred Thousand Dollars ($1,600,000) as
Drawdowns and upon the terms and conditions set forth herein (collectively, the
“Additional Loans”);

 

Now, Therefore, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby covenant and agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

(a) The Loans. All references to the “Loans” in the Loan Agreement and herein
shall include both (x) the original loans from the Lender to the Borrowers
pursuant to the Loan Agreement and evidenced by the Original Promissory Note in
an aggregate principal amount as of the Amendment Date of Four Million Three
Hundred Eighty One Thousand One Hundred and Ten Dollars ($4,381,110), plus
capitalized interest as provided herein (the “Original Loans”) and (y) the
Additional Loans. Subject to, and upon all of the terms and conditions set forth
in the Loan Agreement and herein and in reliance on the representations and
warranties set forth herein and therein, the Lender agrees to make the
Additional Loans to the Borrowers as Drawdowns.

 





 

 

(b) Other Amendments to the Loan Agreement.

 

(i) The following definition set forth in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

 

Remaining Drawdown Amount: as of any date of determination, the excess of (x)
Five Million Nine Hundred Eighty One Thousand One Hundred and Ten Dollars
($5,981,110) over (y) the sum of (i) the Factoring Agreement Rollover Advance,
(ii) the Initial Advance and (iii) all Drawdowns.

 

(ii) Section 2.1(a)(iii) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

(iii) subject to the satisfaction of the conditions set forth in Section 3.2,
the Lender shall make additional Loans to the Borrower from time to time (each
such additional Loan, a “Drawdown”), up to an aggregate amount not to exceed
Three Million Five Hundred Sixty-Six Thousand Nine Hundred Fifty-Two Dollars
($3,566,952) (the “Maximum Drawdown Amount”), which the Borrowers shall use
solely for purposes approved by the Lender in its sole discretion.

 

(iii) Section 3.2(d)) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

(d) Consent to Drawdown; Use of Proceeds. The Lender, in its sole discretion,
shall have (i) elected to fund the Drawdown, and (ii) approved the manner in
which the Borrower will use the proceeds of such Drawdown.

 

3. Conditions Precedent to Additional Loan. The obligation of the Lender to make
the Additional Loans as Drawdowns shall be subject to the satisfaction (or
waiver in accordance with Section 9.2 of the Loan Agreement) on and as of the
date of such Drawdown of (x) all of the conditions precedent set forth in
Section 3.2 of the Loan Agreement with respect thereto, and (y) the receipt by
the Lender of each of the following, each of which shall be (i) originals or
facsimiles (followed promptly by originals) unless otherwise specified, (ii)
properly and duly authorized, executed and delivered by the signing Borrower and
each other party thereto, (iii) in form and substance satisfactory to the Lender
(in its sole discretion), and (iv) “Loan Documents” as such term is defined the
Loan Agreement:

 

(a) a promissory note, dated as of the Amendment Date substantially in the form
of Exhibit A hereto, which shall evidence the Borrowers’ obligation to pay the
principal of, interest on, and other amounts owing under the Additional Loans
(the “Additional Promissory Note”); and

 



- 2 -

 

 

(b) a Warrant, dated as of the Amendment Date, substantially in the form
attached hereto as Exhibit B, pursuant to which indiePub Entertainment shall
grant to the Lenders the right to purchase Four Million (4,000,000) shares of
the Common Stock at the exercise price of $0.40 per share (the “Additional
Warrant”).

 

4. Representations and Warranties. Each of the Borrowers hereby jointly and
severally represents, warrants and covenants to the Lender as of the Amendment
Date and each Drawdown Date occurring after the Amendment Date that:

 

(a) all of the conditions specified in Section 3.2 of the Loan Agreement have
been satisfied in respect of any Drawdown to be funded on such date;

 

(b) each of the Borrowers is Solvent, both before and after giving effect to
each advance of the Loans (including any Additional Loans);

 

(c) no Material Adverse Effect has occurred since the Closing Date;

 

(d) no Default or Event of Default has occurred and is continuing; and

 

(e) (i) the aggregate gross assets of Zoo Europe are not in excess of €1,500,
(ii) notwithstanding Section 6.3(a)(v) of the Loan Agreement, the Borrowers
will, in the event gross assets of Zoo Europe exceed €1,500, promptly notify the
Lender within two Business Days thereafter, (iii) promptly comply with the
reasonable instructions of the Lender to ensure perfection of Lender’s security
interest in that portion of the Collateral which is held by Zoo Europe, and (iv)
within 5 Business Days of Amendment Date, deliver to Lender certificates
representing all Capital Stock of Zoo Europe, accompanied by undated stock
powers duly executed in blank.

 

5. Capitalization of Interest. As of the Payment Date of June 30, 2012,
aggregate accrued and unpaid interest on the Original Loan equaled $114,479.68
(the “First Payment Date Interest”). Pursuant to Section 2.3(b) of the Loan
Agreement and effective as of June 30, 2012, the Lender hereby elects for all of
the First Payment Date Interest to be capitalized into the Loan Balance as
Capitalized Interest.

 

6. Reaffirmation. Each Borrower hereby (a) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Loan Agreement, and all the other Loan
Documents, and agrees to continue to be bound thereby and perform thereunder,
(b) agrees and acknowledges that all such Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been modified. Except as expressly provided
herein, nothing in this Amendment shall alter or affect any provision,
condition, or covenant contained in the Loan Agreement or other Loan Documents
or affect or impair any rights, powers, or remedies of the Lender, it being the
intent of the parties hereto that the provisions of the Loan Agreement and other
Loan Documents shall continue in full force and effect except as expressly
modified hereby. Without limiting the foregoing, each Borrower hereby confirms
that the Borrowers’ obligations with respect to the Additional Loan and the
Additional Promissory Note constitute Obligations secured by the Collateral.

 



- 3 -

 

 

7. Miscellaneous.

 

(a) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

(b) Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section 3
hereof, this Amendment shall become effective when it shall have been executed
by the Borrowers and the Lender. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by e-mail of a PDF or similar
electronic image file shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(c) Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(d) Further Assurances. At Lender’s request, Borrower shall promptly execute any
other document or instrument and/or seek any consent or agreement from any third
party that Lender reasonably determines is necessary to evidence or further, or
is otherwise relevant to, the intent of the parties, as set forth in this
Amendment, provided, the same shall not result in a decrease of the rights of
Borrower or result in an increase in Borrower’s obligations under the Loan
Documents.

 

(e) GOVERNING LAW. PURSUANT TO SECTION 9.9 OF THE LOAN AGREEMENT, THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.

 

(f) No Third Parties Benefited. This Amendment is made and entered into for the
sole protection and legal benefit of the Borrowers and Lender and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Amendment or any of the other Loan Documents.

 



- 4 -

 

 

[The signatures are on the following page.]

 

 



- 5 -

 

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first written above.

  

BORROWERS:

 

  indiePub Entertainment, Inc.                         By: /s/ Mark Seremet    
  Name: Mark Seremet       Title: Chief Executive Officer and President        
                        Zoo Games, Inc.                         By: /s/ Mark
Seremet       Name: Mark Seremet       Title: Chief Executive Officer and
President                                 Zoo Publishing, Inc.                  
      By: /s/ Mark Seremet       Name: Mark Seremet       Title: Chief Executive
Officer and President                                 indiePub, Inc.            
            By: /s/ Mark Seremet       Name: Mark Seremet       Title: Chief
Executive Officer and President

 



 

 



 

In witness whereof, the parties hereto have executed this Agreement as of the
date first written above.

 

Lender:

 

  MMB Holdings LLC               By: Mojobear Capital LLC, its managing member  
                      By: /s/ David Smith       Name:         Title:  

 



 

